      Case 3:18-cv-02092-RV-MJF Document 43 Filed 01/07/21 Page 1 of 2


                                                                        Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

JOHNNIE CEFUS JONES,

      Plaintiff,

v.                                              Case No. 3:18-cv-2092-RV/MJF

PATRICK SHANE MOONEY,

      Defendant.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated December 1, 2020 (ECF No. 42). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
      Case 3:18-cv-02092-RV-MJF Document 43 Filed 01/07/21 Page 2 of 2


                                                                         Page 2 of 2

      2.    This action is DISMISSED without prejudice for Plaintiff’s failure to

comply with a court order and failure to prosecute.

      3.    The clerk of the court shall close the case file.

      DONE AND ORDERED this 7th day of January, 2021.



                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-2092-RV/MJF
